Citation Nr: 1011528	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-10 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for borderline 
personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.  The Veteran 
testified at a RO hearing in November 2005 and at a Board 
hearing in April 2007.  This matter was remanded in November 
2007.  

The Board will also consider entitlement to service 
connection for an acquired psychiatric disorder and 
entitlement to borderline personality disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 4 (2009).  

In November 2009, the Veteran submitted additional evidence 
in support of her appeal and waived AOJ review.  See 38 
C.F.R. §§ 19.9, 19.31(b)(1) (2009).


FINDINGS OF FACT

1.  The most probative evidence of record reflects that the 
Veteran does not have PTSD.

2.  The Veteran's adjustment disorder with mixed anxiety and 
depression pre-existed service, and was aggravated in 
service.

3.  The Veteran has a personality disorder.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  An acquired psychiatric disorder, to include adjustment 
disorder with mixed anxiety and depression, was incurred in 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  The Veteran's borderline personality disorder is not a 
disability for VA compensation purposes.  38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a 
VCAA letter issued in October 2004.  The letter predated the 
March 2005 rating decision.  See id.  Thereafter, VCAA 
letters were issued to the Veteran in March 2006 and December 
2007.  Collectively, the VCAA letters notified the Veteran of 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the information necessary to establish 
a disability rating and effective date.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
The evidence of record contains service treatment records, VA 
treatment records, and private treatment records.  There is 
no indication of relevant, outstanding records which would 
support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA 
examination in June 2009, which the Board has determined is 
sufficient to determine the merits of the claims.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).



PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

The Veteran has claimed PTSD due to duress, sexual 
harassment, and sexual assault in service.  Specifically, the 
Veteran claims that she aborted a pregnancy from a serviceman 
under duress from her master sergeant; she was subject to 
comments from another sergeant that compared her to the 
topless island woman on a postcard that he kept on his desk; 
and, she was raped by a Captain.

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that:  "Personal assault is 
an event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, and stalking."  M21-1, Part 
III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault, including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  When there is no indication in the military 
record that a personal assault occurred, alternative 
evidence, such as behavior changes that occurred at the time 
of the incident, might still establish that an in-service 
stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include:  visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also 38 C.F.R. § 3.304(f)(3); Patton v. 
West, 12 Vet. App. 272 (1999) (holding that certain special 
M21 manual evidentiary procedures apply in PTSD personal 
assault cases).

In or about 2002, the Veteran began to seek VA psychiatric 
treatment.  VA treatment records dated in 2004 and thereafter 
reflect diagnoses of PTSD and depression.  While the VA 
outpatient treatment records do generally contain indications 
that the Veteran has discussed her stressors incurred in 
service, such records also contain details pertaining to pre-
service and post-service stressors and reported 
symptomatology.  None of the VA outpatient examiners have 
specifically related her PTSD to specific stressors in 
service.  Correspondence dated in October 2006, from a VA 
psychology postdoctoral fellow states that the Veteran has 
been seeking psychotherapy since September 2006, and is also 
involved in group psychotherapy for women with a history of 
sexual trauma.  The examiner stated that the Veteran presents 
with symptoms of PTSD often observed in patients with a 
history of sexual trauma, including intrusive thoughts, 
nightmares, isolation, insomnia, and difficulty trusting and 
relating to others.  She also presents with severe anxiety 
and panic attacks that impede her occupational and social 
functioning.  She also displays symptoms of major depression 
including feelings of worthlessness, sadness, frequent 
tearlessness, chronic pain and lethargy.  She has a history 
of military sexual trauma which precipitated symptoms of PTSD 
and an eating disorder.  The symptoms with which the Veteran 
presents are secondary to incidences of sexual trauma that 
occurred while in active duty service.  

In June 2009, the Veteran underwent a VA examination, and the 
examiner noted review of the claims folder.  Upon obtaining a 
history from the Veteran and conducting a mental status 
examination, the examiner stated that while her claimed 
stressors were deemed adequate, at this time she does not 
meet the DSM-IV criteria for PTSD.  The examiner explained 
that her symptoms at this time are not sufficient for a 
diagnosis of PTSD, stating that the Veteran reports 
experiencing some PTSD symptoms on and off since childhood 
but based upon the record and the interview the symptoms have 
never been sufficient for a diagnosis of PTSD to best 
describe her distress and psychopathology.  The examiner 
noted that the Veteran reports a history of multiple sexual 
traumas prior to and after service, and reported trauma in 
service.  But the examiner stated that although the Veteran 
reported some symptoms of PTSD, they did not rise to the 
level required for a diagnosis and it would be difficult to 
determine whether the symptoms are related to her pre-service 
trauma in service, or to the multiple trauma since being 
discharged from service.  Her behavior prior to service does 
not appear to differ significantly in any aspect from her 
behavior within the military or behavior after service.  The 
examiner diagnosed adjustment disorder with mixed anxiety and 
depression, and personality disorder with borderline 
features.  The examiner stated that the Veteran reported 
multiple sexual trauma from early childhood to the present, 
including those she reports from service.  Although her 
reported stressors certainly meet the criteria, she does not 
meet the further diagnostic criteria for PTSD.  The VA 
records do indicate several diagnoses of PTSD apparently 
based upon the stressors and some PTSD symptoms (i.e. 
nightmares of being raped, avoidance of cues) but no note 
provides a comprehensive evaluation of the Veteran's symptoms 
sufficient to support a diagnosis of PTSD.  The Veteran does 
not currently or historically endorse having intrusive 
thoughts, acting or feeling as if events were recurring, 
physiological reactivity, efforts to avoid thoughts or 
feelings, inability to recall, markedly diminished interest, 
feeling of detachment, restricted affect, sense of 
foreshortened future, irritability, or exaggerated startle 
response.  

In light of such June 2009 opinion, the Board has determined 
that the preponderance of the evidence does not support a 
finding that the Veteran has PTSD due to stressors incurred 
during service.  While acknowledging the diagnosis of PTSD 
reflected in the VA outpatient treatment records and the 
October 2006 VA correspondence, as the June 2009 VA examiner 
stated the PTSD diagnosis is not based on a comprehensive 
evaluation, to include a mental status examination.  Thus, 
the Board does not find the PTSD diagnosis reflected in the 
VA outpatient treatment records to be probative evidence that 
the Veteran has PTSD due to stressors incurred in service.  

Acquired psychiatric disorder

Per Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009), the Board 
has also determined whether the Veteran is entitled to 
service connection for an acquired psychiatric disorder, 
other than PTSD. 

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

As detailed hereinabove, the June 2009 VA examiner diagnosed 
adjustment disorder with mixed depression and anxiety.  The 
examiner stated that her behavior prior to service does not 
appear to differ significantly in any aspect from her 
behavior within the military or behavior after the military.  
The examiner stated that the Veteran does meet the criteria 
for adjustment disorder with anxiety and depression including 
the development within three months of stressor, of emotional 
or behavioral symptoms in response to identifiable stressors; 
the symptoms developed are clinically significant and they do 
result in significant social or occupational functioning.  
The examiner opined that her adjustment disorder, although 
existing prior to service, was permanently aggravated by her 
reported experiences in service.  

The Veteran's June 1978 entrance examination is negative for 
any notations regarding treatment for any psychiatric 
disorder, to include adjustment disorder.  Specifically, the 
entrance examination reflected that the Veteran's psychiatric 
state was evaluated as clinically normal.  Consequently, the 
Veteran is presumed to have entered service in sound 
condition as it pertains to her mental health.  See 
38 U.S.C.A. § 1132.  The Board finds that the June 2009 VA 
examiner's opinion constitutes clear and convincing evidence 
that the Veteran's adjustment disorder pre-existed service.  
Based on the above medical opinions, the Board is unable to 
find that there is clear and unmistakable evidence that there 
was no increase in severity during service.  Therefore, the 
second prong of the analysis outlined by VA's General Counsel 
in VAOPGCPREC 3-03 (July 16, 2003) has not been rebutted.  
Accordingly, since the Board finds that the Veteran's 
adjustment disorder pre-existed service, it follows that the 
Board must analytically view such disability as aggravated by 
service due to events which occurred in service.  In other 
words, as a result of this analysis, the legal conclusion to 
be drawn is that the Veteran's adjustment disorder was 
incurred during her active duty service.  Resolving all doubt 
in the Veteran's favor, the Board concludes that service 
connection is warranted for adjustment disorder with mixed 
anxiety and depression.  

Borderline personality disorder

As noted, on examination in June 2009, the examiner diagnosed 
borderline personality disorder and opined that such disorder 
pre-existed service and was likely aggravated in service.  38 
C.F.R. § 3.303(c).  However, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. 
§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Thus, service connection for borderline personality 
disorder is denied as a matter of law.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include adjustment disorder with mixed anxiety 
and depression, is granted.

Entitlement to service connection for borderline personality 
disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


